Filed 06/02/20                                          Case 15-13238                                                 Doc 100
     FEAR WADDELL, P.C.
     Peter L. Fear, No. 207238
     pfear@fearlaw.com
     Gabriel J. Waddell, No. 256289
     gwaddell@fearlaw.com
     7650 North Palm Avenue, Suite 101
     Fresno, California 93711
     (559) 436-6575
     (559) 436-6580 (fax)




                            UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF CALIFORNIA FRESNO


     In re:                                                        Case No.: 15-13238-A-13

     TODD MACIEL and                                               DC NO: FW-9
     MINDY MACIEL,
                                                                   Chapter 13

                                                                   FINAL APPLICATION FOR PAYMENT
                                                                   OF FEES AND EXPENSES PURSUANT
                                   Debtor(s).                      TO11 U.S.C. §330

                                                                   DATE: July 2, 2020
                                                                   TIME: 9:00 a.m.
                                                                   PLACE: U.S. Courthouse, 5th Floor
                                                                          2500 Tulare Street
                                                                          Fresno, California 93721
                                                                   JUDGE: Honorable Fredrick E. Clement



                                                     1. SUMMARY TABLE
     In the fields below, indicate the total compensation and or expenses requested in this application. Do not
     include amounts of compensation or expenses previously approved by the court. Prior approvals, including
     amounts, are set forth below in section 4.
     a. Name of Applicant                                                       Fear Waddell, P.C.

     b. Amount of Compensation Requested                                        $5,738.00

     c. Amount of Expenses Requested                                            $134.59

     d. Total Compensation and Expenses Requested this Application              $5,872.59

     e. Time Period of Current Application                                      June 1, 2017 through May 22, 2020
     f. Fees and Expenses to be paid by Trustee or Debtor Direct                Trustee to the extent funds are
     (Fee paid part by trustee and debtor explain in paragraph. 9 (3).)         available, with the remainder by Debtor
     g. Number of Prior Fee Applications Approved                               One Prior Fee Application

                                                              1
Filed 06/02/20                                        Case 15-13238                                                Doc 100



                               2. ATTORNEY OPTION REGARDING COMPENSATION
      Pursuant to LBR 2016-1, counsel for debtor previously opted to be paid in this Chapter 13 case as follows:

     a. Elected to be paid in accordance with LBR 2016-1(c).                No

             1. Business Case

             2. Fees Charged

             3. Rights and Responsibilities Executed and Filed.

             4. Pre-filing Attorney Fees Received

             5. Fees in Plan

             6. Fees Paid to Date by Trustee

             7. Monthly Chapter 13 Administrative Payment
     b. Elected to have compensation determined in accordance with 11
                                                                            Yes
     U.S.C. §§329 and 330, Fed, R, Bankr. P. 2002, 2006, and 2017.
             1. Pre-filing attorney fees paid (see Sec. 8(6) below)         $1,500.00 (plus $310 for filing fee)

             2. Amount of Retainer Held in Trust                            $0.00.
             3. Total Amount Reserved for Atty. Fees in Plan
                                                                            $10,500.00
                 (See Plan Para. 2.06 or 5.01)
                                                                            $188.00 for months 1-2 and
             4. Monthly amount provided in plan for administrative fees
                                                                            $437.50 thereafter


                                                   3. CASE INFORMATION
        a. Chapter13 Plan Confirmed                             Yes         Date Confirmed: March 9, 2016

        b. Motion to Dismiss Pending                            No          Date:

        c. All Motions to Value Collateral/Avoid Liens Filed and Heard      Yes

        d. Motion to Modify Pending                                         No

        e. Notice of Filed Claims Filed                                     Yes

        f.   All Objections to Claims Filed and Heard                       Yes


                                     4. SUMMARY OF PREVIOUS FEES ALLOWED
        Date of Hearing                          Fees Allowed                         Costs Allowed
        August 24, 2017                           $13,647.00                             $553.75

              Total                               $13,647.00                              $553.75


                                                          2
Filed 06/02/20                                          Case 15-13238                                                      Doc 100



                                                5. CATEGORY FEE SUMMARY
                 (Only shows hours in category for current fee application not prior time spent in categories)

                                  Project                                             Hours          Total Fees Charged
     B501-Pre-petition Consultation and Fact Gathering
     B502-Preparation of Voluntary Petition, Schedules and Form 22C
     B503-Independent Verification of Information
     B505-Amendments to Petitions and/or Schedules
     B510-341 Preparation and Attendance
     B520-Claim Administration and Claim Objections                                        0.60                  $174.00
     B530-Original Plan, Hearings, Objections
     B531-1st Amended or Modified Plan, Motions, Objections                               11.60             $3,200.00
     B532-2nd Amended or Modified Plan, Motions, Objections
     B533-3rd Amended or Modified Plan, Motions, Objections
     B540-Motions to Dismiss
     B550-Relief From Stay Proceedings
     B560-Motions: Example, Motions to Value Property, Motion to Avoid
     Liens, Motion to Incur Debt, Motion to Sell Property, other Motions.
     B570-Fee Applications                                                                 6.70             $1,158.00
     B580-Discharge and Case Closing                                                       3.00                  $960.00
     B590-Case Administration                                                              0.80                  $246.00
     Other
         Total Fees Charged                                                               22.70             $5,738.00



                                              6. SUMMARY BY PROFESSIONAL
              Professional                   Hourly Rate                    Total Hours           Total Fees This Person
      a. Peter L. Fear (2017)                  $360.00                         0.40                        $144.00
      b. Gabriel J. Waddell (2017)             $280.00                        10.00                       $2,800.00
      c. Gabriel J. Waddell (2018)             $295.00                         1.00                        $295.00
      d. Gabriel J. Waddell (2019)             $310.00                         1.30                        $403.00
      e. Gabriel J. Waddell (2020)             $320.00                         1.40                        $448.00
      f. Gabriel J. Waddell (2020)
      – estimated hours
                                               $320.00                         3.00                         $960.00
      g. Katie Waddell (2017)                  $180.00                         1.20                         $216.00
      h. Katie Waddell (2020)                  $220.00                         0.30                          $66.00
      i. Kayla Schlaak (2017)                   $60.00                         0.10                           $6.00
      j. Kayla Schlaak (2020)                  $100.00                         4.00                         $400.00


                                                             3
Filed 06/02/20                                       Case 15-13238                                                 Doc 100
                                                  7. EXPENSE SUMMARY
                              Type Of Expense                                               Amount
       a. Postage                                                                                  $64.99
       b. Photocopying                                                                               $69.6
       c. Other
                               Total Expenses                                                     $134.59


                                                    8. DECLARATIONS

      (1) Penalty of Perjury:
          Applicant declares under penalty of perjury under the laws of the United States of America that the
          foregoing Application and all attached supporting documentation are true and correct and accurately
          reflect the services rendered and expenses incurred.


      (2) Attorney Option:
          Applicant originally opted to receive fees pursuant to Local Bankruptcy Rule 2016-1 (c). (See 2. Above)

          No; no explanation is required.



         a. Facts:



      (3) Chapter 13 Plan Feasibility:
          I have reviewed the Chapter 13 Trustees data and the Chapter 13 Plan. If the fees and expenses
          sought to be approved are to be paid through the Chapter 13 Plan, the plan is feasible and will
          complete timely. If the fees and expenses are to be paid by the debtor(s) directly the following explains
          the source of the funds.


         a. Facts:

         Debtor’s confirmed plan provides for $10,500.00 be set aside for attorney fees. The initial fee
         application requested and was approved the amount of $14,200.75. The Chapter 13 Trustee paid a total
         of $12,109.50 ($1,609.50 of the funds were from the garnished wages). Thus, leaving the balance at
         $2,091.25.

         In the event there are additional funds available through the plan, Debtor requests an order authorizing
         the trustee to pay Debtor’s counsel amounts requested by this motion to the extent available through
         the plan, not limited to the amounts reserved in the plan.

         Lastly, Debtor’s plan provides that attorney fees will not be discharged, which will allow Applicant to
         work with Debtor after the plan for any remaining fees.


      (4) Unauthorized Payments:
          After the filing of this bankruptcy, I have not accepted or demanded from the debtor or any other person
          any payment for services or costs reimbursement without first obtaining a court order authorizing the
          fees and/or costs and specifically permitting direct payment of those fees and/or costs by the debtor.

                                                         4
Filed 06/02/20                                        Case 15-13238                                                   Doc 100



      (5) Sharing of Compensation:

         I have not agreed to share the above disclosed compensation with another person unless they are
         members and associates of my law firm.


      (6) Explanation Regarding Pre-Petition and Post-Petition Fees:
          If this is the first fee application filed by Applicant in this case, the documentation included with this fee
          application shows time spent both prior to and after the filing of the petition. Pre-petition time spent is
          included to show all work done in the case and how the total amount is calculated. Debtor paid for
          some or all of the pre-petition time spent before the bankruptcy case was filed (See Section 2(1)).The
          amount of fees and expenses for which Applicant is seeking approval (the amount stated in Section 1)
          is the total amount of billable time and expenses incurred both pre- and post-petition (as disclosed in
          Sections 5 and 6) less the amount Debtor paid to the firm pre-petition (as disclosed in Section 2(1)). If
          this is a subsequent fee application, the total amount of fees and expenses for which approval is sought
          (Section 1) is the sum of amounts disclosed in Sections 5 and 6.

         Wherefore, Applicant requests that the Court approve the requested fees and expenses on a final
         basis, that the fees and expenses formerly approved on an interim basis be approved on a final basis,
         that Trustee be authorized to pay Applicant’s fees and expenses immediately, and for any other relief
         as this Court deems just and proper.



    WHEREFORE, the Applicant requests:

    That the Application for Fees and Costs be approved. In addition, Applicant asks that fees which were
    approved in the interim fee application(s) be approved on a final basis.

    Such other and further relief as the Court deems proper.


                                                            Respectfully Submitted,
     Date: June 1, 2020                                     /s/ Gabriel J. Waddell
                                                            Attorney for Debtor(s)




                                                           5
